                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ARLETTA J KUROWSKI,

                       Plaintiff/Appellant,

       v.                                                            Case No. 19-C-274

ESTATE OF KENNETH H KUROWSKI
and NORMA KUROWSKI SCHOONOBER,

                       Defendants/Appellees.


                 ORDER DENYING MOTION TO SUBSTITUTE PARTY


       Pro se Plaintiff Arletta Kurowski has filed a motion to substitute a party for one of the

defendants. She seeks to substitute the estate of Norma Kurowski Schoonober for Defendant

Norma Kurowski Schoonober. The case has already been dismissed, however, because of a lack

of jurisdiction. Plaintiff is seeking to appeal a judgment of the Oneida Tribal Court to the United

States District Court. Having dismissed the case for lack of jurisdiction, there is no basis upon

which to allow substitution of a party at this point. Accordingly, the motion is denied.

       SO ORDERED this 16th           day of May, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
